261 S.W.3d 581 (2008)
Carol CROUPPEN, Respondent,
v.
Terry CROUPPEN, Appellant.
No. ED 89668.
Missouri Court of Appeals, Eastern District, Division Three.
June 3, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 4, 2008.
Application for Transfer Denied September 30, 2008.
Michael A. Gross, Joseph F. Yeckel, Theodore S. Schechter, St. Louis, Missouri, for Appellant.
Robert F. Summers, Jill R. Rembusch, St. Louis, Missouri, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J. and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Terry Crouppen ("Husband") appeals the judgment determining the amount of maintenance due to Carol Crouppen ("Wife") for the year 2005 pursuant to the parties' settlement agreement which was incorporated into their prior dissolution judgment. We find that the trial court did not err in finding that the settlement agreement's definition of adjusted gross income includes Subchapter S distributions that Husband receives from his employer, Brown & Crouppen. We also find that the trial court did not err in finding that the $392,569.00 in Shareholder S distributions that Husband received from Brown & Crouppen in 2005 was not a loan, but was part of Husband's adjusted gross income for the purpose of determining the amount of maintenance he owed Wife for the year 2005.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).